Citation Nr: 1207127	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1972 to April 1973 and from June 2005 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Initially, the Veteran requested a hearing before a Veterans Law Judge (VLJ) via videoconferencing.  He was scheduled for an in-person hearing before a VLJ in December 2011 but cancelled that hearing.  The Board acknowledges that, in a November 2011 letter, the Veteran's representative noted that, in addition to cancelling the December 2011 hearing, the Veteran also wished that his appeal be "decided by the BVA in Washington, D.C."  In light, however, of the Board's decision herein to grant in full the benefit sought by the Veteran on appeal, the Board will proceed to adjudicate his claim without deciding whether the representative's November 2011 statement constitutes a valid withdrawal of the videoconference hearing before a VLJ-the type of hearing that the Veteran actually requested.  


FINDING OF FACT

The Veteran has sleep apnea that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has sleep apnea that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for sleep apnea, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that he has sleep apnea that is related to his military service.  He contends that, although he was first diagnosed with sleep apnea after his second period of active service, he had symptoms during that period of active service.  See, e.g., May 2010 claim.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's service treatment records (STRs) show no treatment for, or diagnosis of, any sleep disorder.  They also do not show any respiratory complaints.  The Veteran denied having problems sleeping or still feeling tired after sleeping in a June 2005 pre-deployment health assessment.  Treatment records dated in April 2007 for the Veteran's blood pressure and orthopedic complaints show that he reported not feeling tired and not being lethargic.  A periodic examination in October 2007 shows that the Veteran denied frequent trouble sleeping.  He reported several disorders, but no sleep disorders.  All pertinent systems were clinically normal.  A post-deployment health assessment in March 2010 shows that the Veteran denied having problems sleeping or still feeling tired after sleeping.  A physical profile dated in October 2010 during the Veteran's reserve service, shows that the Veteran had sleep apnea.

The Board observes that the Veteran's complete STRs have not been obtained.  A formal finding on the unavailability of original STRs memorandum dated in September 2010 reveals the exhaustive measures the RO took to obtain the Veteran's complete STRs; however, only partial copies submitted by the Veteran and his reserve unit have been received.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

According to post-service medical records, the Veteran was first diagnosed with sleep apnea following a sleep study in April 2010.  No opinion regarding the onset of his sleep apnea was provided.  The Veteran was afforded a VA examination in October 2010.  He reported that the onset of his symptoms was in 2006.  The Veteran reported that, shortly after getting into active duty, he noticed the onset of sleep disruption, excessive drowsiness during the day, and snoring.  He was diagnosed with sleep apnea.  The examiner opined that it was most likely caused by or a result of (or related to) the sleep apnea reported in service.  The examiner noted that the Veteran stated that he had a sleep study in service and was diagnosed with sleep apnea.  While the sleep study could not be located in the claims file, the diagnosis of sleep apnea in service was established.  The Veteran described current symptoms compatible with a diagnosis of sleep apnea.  Therefore, the Veteran's current sleep apnea was most likely caused by or a result of (or related to) the sleep apnea reported in service.

Based on a review of the evidence, the Board finds that service connection for sleep apnea is warranted.  Post-service medical evidence clearly shows that the Veteran was diagnosed with sleep apnea within one year after his discharge from active duty in May 2009.  Additionally, the Veteran has reported that the onset of his symptoms occurred during service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible regarding his reports of the onset and continuity of symptomatology.

In finding the Veteran credible, the Board acknowledges that the available STRs show that the Veteran repeatedly denied feeling tired and having problems sleeping.  However, as discussed above, the Veteran's complete STRs have not been obtained.  In this case, absent the Veteran's complete STRs, when applying a heightened duty to consider the applicability of the benefit-of-the-doubt doctrine, the Board cannot conclude that the Veteran is not credible in reporting that the onset of his symptoms occurred in service.  In other words, although the STRs that have been obtained do not confirm the Veteran's reports of sleep apnea symptomatology in service, absent a review of the Veteran's full and complete STRs, the Board cannot conclude that the Veteran is not credible in reporting that he experienced symptomatology in service.  Therefore, in affording the Veteran a heightened benefit-of-the-doubt, the evidence supports a finding of the onset of the Veteran's sleep apnea occurring in service.

In light of the Veteran's credible and competent reports of the onset of pertinent symptoms, the Board finds that the evidence supports a finding of the onset of sleep apnea in service and a continuity of symptomatology since service.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his symptoms began during his second period of active service.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  Therefore, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 

The Board's finding is further supported by the October 2010 VA examiner's positive nexus opinion.  Based on the Veteran's competent and credible reports regarding the onset of his symptomatology, the examiner opined that the Veteran's current sleep apnea was related to his military service.  Although the examiner indicated in the rationale that a sleep study was performed in service, the Board observes that in the body of the examination report, the examiner correctly indicated that the Veteran reported being diagnosed after service, but that he had symptoms in service.  Therefore, the Board finds that, since the examiner's opinion further indicates that the Veteran's current sleep apnea was related to the sleep apnea reported in service (in other words, the Veteran's competent and credible reports of symptomatology), the examiner's positive nexus opinion supports the Board's finding that the Veteran's current sleep apnea was incurred in service.  

Additionally, the Board finds it persuasive that a sleep study confirmed a diagnosis of sleep apnea in April 2010, less than one year after the Veteran's discharge from his second period of active duty.  Although sleep apnea is not a disability for which presumptive service connection may be granted, the Board finds that the close proximity in time between the Veteran's active service and the diagnosis supports his assertion that he did in fact have symptoms in service.  

Accordingly, in considering the Veteran's competent and credible lay statements regarding the onset and continuity of pertinent symptomatology, the positive nexus opinion of the VA examiner, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has sleep apnea that was incurred in service.  The evidence is in favor of the grant of service connection for sleep apnea.  Service connection for sleep apnea is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


